Citation Nr: 1531912	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-20 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In June 2014, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's Virtual VA record.

When this case was before the Board in September 2014, it was remanded for further development.  It is now before the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2014 remand, the Board stipulated that records from 1990 to 2003 from the Naval Medical Center in Portsmouth, Virginia should be requested.  The record indicates that a request was made in December 2014.  The request was made only for records in 1990 and 2003 and not records from 1990 through 2003.  The response noted that there were no records found in 1990 but records from 2003 were associated with the claims file.  Furthermore, it appears that a VA opinion was obtained prior to the receipt of these records from Portsmouth.  As the records from Portsmouth included treatment for prostate cancer, they are relevant and should be reviewed by the VA medical professional before she provides a medical opinion.  For these reasons, a remand is necessary so that missing medical records from 1991 through 2002 can be requested. 

Accordingly, the case is REMANDED for the following action:

1. Request treatment records for the period from 1991 through 2002 from the Naval Medical Center in Portsmouth, Virginia.

2. After the above records have been obtained or a negative response is received, then, and only then, obtain an addendum opinion from the clinician who provided the December 2014 opinion.  Ask her to review the records received in December 2014 from Portsmouth, Virginia and any records received thereafter, note that she has received the records and then make any needed changes to her opinion.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner who provided the December 2014 opinion is not available, another medical professional may review the additional medical records received in December 2014, and any records received thereafter, and the claims file, and provide opinions as to whether it is at least as likely as not that diabetes mellitus and prostate cancer began in or are related to active service.  An examination should only be provided to the Veteran if the clinician determines that another examination is necessary in order to provide the requested opinion.  

3.  Review the report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

